 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      F.D.C. VILLASENOR, a minor, by and
        through his parent and guardian, MARTHA              CASE NO. 2:19-cv-01232-RSL-JRC
11      VILLASENOR,
                                                             ORDER TO SHOW CAUSE
12                             Plaintiff,                    REGARDING MINOR
                                                             SETTLEMENT
13              v.

14      SEATTLE PUBLIC SCHOOLS, et al.,

15                             Defendants.

16          This matter is before the undersigned on referral from the District Court. See Dkt. 8. For

17   the reasons discussed below, the Court notes the parties’ stipulated motion for dismissal (Dkt.

18   17) for consideration on February 28, 2020 and directs additional briefing as outlined herein.

19                                            DISCUSSION

20          When claims involving a minor settle, the Court has “a special duty, derived from Federal

21   Rule of Civil Procedure 17(c), to safeguard the interests of litigants who are minors.” This duty

22   includes conducting “its own inquiry to determine whether the settlement serves the best

23   interests of the minor.” Robidoux v. Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011) (quoting

24   Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)); see also Salmeron v. United States,

     ORDER TO SHOW CAUSE REGARDING MINOR
     SETTLEMENT - 1
 1   724 F.2d 1357, 1363 (9th Cir. 1983) (“a court must independently investigate and evaluate any

 2   compromise or settlement of a minor’s claims to assure itself that the minor’s interests are

 3   protected, even if the settlement has been recommended or negotiated by the minor’s parent or

 4   guardian ad litem”). When considering whether to approve a proposed settlement of federal

 5   claims involving minors, the Court must consider whether the settlement is fair and reasonable in

 6   light of the facts and specific claims at issue and recoveries in similar cases, but without regard

 7   to the fee that the adult plaintiffs agreed to pay plaintiff’s counsel. See Robidoux, 638 F.3d at

 8   1181–82. If a court is not satisfied that minors’ interests are being protected, it may reject a

 9   proposed settlement. See id. at 1179.

10          In this matter, the parties have not sought Court approval of the settlement, instead filing

11   a stipulated notice of dismissal pursuant to Federal Rule of Civil Procedure 41(a). However, the

12   Court must intervene under these circumstances to ensure that the minor’s interests are protected.

13          The Court’s ability to inquire into whether the minor’s interests have been protected is

14   hampered by the parties’ failure to request Court approval. Moreover, although this Court’s

15   Local Civil Rule 17 requires that a guardian ad litem be appointed by the Court to investigate the

16   adequacy of an offered settlement of a minor’s claims, no party has requested the appointment of

17   a guardian ad litem. Nor has any party explained whether an exception to appointing a guardian

18   ad litem exists. See Local Civil Rule 17(c) (allowing the Court to dispense with appointing a

19   guardian ad litem if a general guardian has previously been appointed or if the court finds that

20   independent counsel represents the minor). In at least one other case in this District, failure to

21   comply with Local Civil Rule 17(c) has resulted in denial of a request to approve a minor

22   settlement. See Order Denying Approval of Settlement, Dkt. 28, D.M. et al. v. USAA Casualty

23   Ins. Co., No. 2:15-cv-00128 BAT (Dec. 21, 2015).

24

     ORDER TO SHOW CAUSE REGARDING MINOR
     SETTLEMENT - 2
 1          In sum, here the parties have neither requested Court approval of their settlement nor

 2   satisfied the requirements of Local Rule 17(c). A stipulated notice of dismissal is not permitted

 3   to circumvent this Court’s duty to inquire into the settlement of a minor’s claims. See, e.g.,

 4   Green v. Nevers, 111 F.3d 1295, 1301 (6th Cir. 1997) (“While a properly stipulated dismissal

 5   under Rule 41(a)(1)(ii) is self-executing and does not require judicial approval . . . a court may

 6   decline to permit a voluntary dismissal when required to avoid short-circuiting the judicial

 7   process, or to safeguard interests of persons entitled to the court’s special protection.”).

 8          Therefore, at present, the Court declines to recommend that the stipulated dismissal be

 9   adopted. Instead, the stipulated dismissal (Dkt. 17) shall be noted for consideration on February

10   28, 2020. On or before that date, the parties shall show cause regarding whether the Court

11   should approve the settlement, including providing information that they believe is relevant, such

12   as whether a state court has passed upon the propriety of the settlement. The parties may satisfy

13   this show-cause order by filing a stipulated motion for approval of a minor settlement or other

14   appropriate filing that addresses the issues outlined herein.

15          Dated this 3rd day of February, 2020.

16                                                          A
                                                            J. Richard Creatura
17                                                          United States Magistrate Judge
18

19

20

21

22

23

24

     ORDER TO SHOW CAUSE REGARDING MINOR
     SETTLEMENT - 3
